UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1785


DESPINA N.A. LUCAS,

                     Plaintiff - Appellant,

              v.

COUNTY OF DARE, NORTH CAROLINA; COUNTY OF PAMLICO, NORTH
CAROLINA; COURT DISTRICT 3B, NORTH CAROLINA; CITY OF NAGS
HEAD, NORTH CAROLINA; CITY OF KILL DEVIL HILLS, NORTH
CAROLINA; CITY OF KITTY HAWK, NORTH CAROLINA; STATE OF
NORTH CAROLINA; CITY COUNTY OF NEWPORT NEWS, VIRGINIA; CITY
COUNTY OF HAMPTON, VIRGINIA; COMMONWEALTH OF VIRGINIA;
CHRISTOPHER NEWPORT UNIVERSITY; UNITED STATES OF AMERICA,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Terrence W. Boyle, Chief District Judge. (2:19-cv-00017-BO)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Despina N.A. Lucas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Despina N.A. Lucas appeals the district court’s order denying relief on her 42

U.S.C. § 1983 (2012) complaint. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that

relief be denied and advised Lucas that failure to file timely objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Lucas has

waived appellate review by failing to file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2